El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Revisamos, a petición del Procurador General de Puerto Rico, una resolución emitida por el Tribunal Superior de Puerto Rico, Sala de Humacao, mediante la cual dicho foro judicial —a pesar del hecho de que le dio entero crédito al testimonio de los agentes del orden público y de determinar que el arresto de la persona del aquí recurrido Manuel Cruz Torres fue legal— resolvió que resultaba ilegal e irra-zonable el registro de una motora perteneciente a dicha persona, y por ende la ocupación de la evidencia delictiva (droga narcótica) que en uno de los compartimentos de la misma fue encontrada. Dicho foro, en consecuencia, proce-dió a declarar con lugar la moción de supresión de eviden-cia que; a esos efectos, había radicado la representación legal del acusado recurrido Cruz Torres.
— H
Con motivo de un plan de vigilancia, llevado a cabo por la Oficina de Humacao de la División de Drogas de la Po-licía de Puerto Rico, respecto a varios “puntos de drogas” que alegadamente operaban en dicha región, el agente Miguel Velázquez Torres se dirigió solo al pueblo de Yabucoa, *44situándose en las cercanías de una “pizzeria” conocida como “The Ring of Pizza”. Pudo observar que frente a dicho negocio se encontraba una persona, quien resultó ser el acusado Cruz Torres, parado al lado de una “motora” color roja y negra.
Como a eso de las 5:30 p.m., llegó al lugar un sujeto, a quien describe. Dicho sujeto, luego de hablar con Cruz Torres, le entregó a éste un dinero; Cruz Torres, de inme-diato, levantó el asiento de la motora, sacando del compar-timento allí existente un “pote”. Del interior de dicho “pote”, Cruz Torres sacó una “bolsita plástica transparente, con una sustancia blanca en su interior” —Apéndice I, pág. 1— tratándose, según la experiencia del agente Velázquez Torres, de la sustancia controlada conocida como “cocaína”. Terminada la referida “transacción”, el sujeto se alejó del lugar, procediendo Cruz Torres a guardar el “pote” en el compartimento debajo del asiento de la motora. Velázquez Torres procedió a informar de lo ocurrido, por radio, a otros agentes que se encontraban cerca del área.
Aproximadamente quince (15) minutos más tarde, esto es, como a eso de las 5:45 p.m., llegó al lugar un segundo individuo, el cual describe, conduciendo un jeep “Renegade”, color vino, la tablilla del cual Velázquez Torres no pudo anotar. Conforme el testimonio de dicho agente, sucedió, entonces, prácticamente lo mismo que en la ocasión anterior; esto es, una transacción o venta de alegada cocaína entre este segundo sujeto y el acusado Cruz Torres. Al re-tirarse el segundo sujeto en el jeep “Renegade” del lugar, el agente Velázquez Torres procedió a llamar, nuevamente por radio, a los otros compañeros que se encontraban por el área, con el propósito de que éstos interceptaran el referido vehículo, lo cual no se pudo realizar.
Posteriormente, llegó al lugar el agente Víctor Cruz Sánchez, junto a otros dos (2) agentes del orden público, con el propósito de ayudar a su compañero Velázquez Torres a arrestar al acusado Manuel Cruz Torres; persona *45quien, al igual que la motora, había sido objeto de vigilan-cia directa e ininterrumpida de parte de Velázquez Torres. Conforme la declaración del agente Cruz Sánchez, luego de llegar al lugar, sucedió lo siguiente:
Se baja del vehículo, estando el acusado en la entrada de la pizzeria The King of Pizza y le indica que eran policías, que se detenga y lo pone bajo arresto, le hace las advertencias de ley, lo registra y le ocupó $760.00 y posteriormente va a la motora y busca en el área debajo del asiento y ocupa un pote color blanco, el cual tenía varias bolsitas plásticas transparentes, las cuales tenía un polvo blanco en su interior que según su criterio era cocaína.
Confiscó la motora y llevó al acusado a la División de Drogas de Humacao, entregándole la evidencia al agente Rodríguez Dávila, quien practicó prueba de campo, la cual dio positivo a cocaína.
A preguntas de la defensa el agente indicó que por lo menos le acompañaban 2 agentes al momento del arresto del acusado, que el mismo al momento de ser arrestado, se encontraba como a 10 pies de la motora, que luego del arresto del acusado se procedió registrar la motora, en adición indicó que no podía ver a través del pote ocupado, teniendo que abrirse el mismo para ver lo que había en su interior. (Enfasis suplido y en el original.) Apéndice I, pág. 3.
El tribunal de instancia,, repetimos, resolvió que, aun cuando el arresto efectuado fue uno legal, el registro de la motora, sin orden judicial a esos efectos, fue uno ilegal e irrazonable por razón, en síntesis y en lo pertinente, de que en el presente caso no estaban presentes las circunstancias que nuestra jurisprudencia ha exigido para validar el re-gistro del área al alcance inmediato del arrestado;(1) razón por la cual los agentes venían en la obligación de obtener una orden judicial para registrar la motora. Ello en vista del hecho de que, en palabras del foro de instancia, “el acusado se encontraba bajo arresto, habían por lo menos *46[tres] (3) agentes en el área y la motora no estaba bajo su control inmediato”. Apéndice I, pág. 4.
Inconforme, el Procurador General de Puerto Rico acu-dió ante este Tribunal —vía certiorari— en revisión de la referida resolución, imputándole al foro de instancia haber errado
... al resolver que el registro de la motora del acusado, tras su arresto, fue ilegal, con efecto de la supresión de los frutos de tal registro. Petición de certiorari, pág. 2.
Mediante Resolución de 15 de abril de 1994, le concedi-mos término al acusado recurrido para que mostrara causa “por la cual este Tribunal no debe expedir el auto solicitado y dictar Sentencia revocatoria de la resolución recurrida”. Dicha parte ha comparecido. Estando en condiciones de resolver el recurso radicado, procedemos a así hacerlo.
HH HH
El Art. II, Sec. 10 de la Constitución del E.L.A., en lo pertinente, dispone que:
No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautacio-nes y allanamientos irrazonables.
Sólo se expedirán mandamientos autorizando registros, alla-namientos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirma-ción, describiendo particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocuparse. Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 299.
Por su parte, la Cuarta Enmienda de la Constitución federal establece que:
No se violará el derecho del pueblo a la seguridad de sus personas, hogares, documentos y pertenencias, contra registros y allanamientos irrazonables, y no se expedirá ningún manda-miento, sino a virtud de causa probable, apoyado por juramento *47o promesa, y que describa en detalle el lugar que ha de ser allanado, y las personas o cosas que han de ser detenidas o incautadas. Emda. IV, Const. EE.UU., L.P.R.A., Tomo 1, ed. 1982, pág. 186.
La jurisprudencia interpretativa de la garantía contra registros y allanamientos irrazonables ha hecho ex-tensiva la misma tanto a registros, allanamientos e incautaciones de índole penal, como administrativa, y ha creado una presunción de invalidez, cuando éstos se llevan a cabo sin orden judicial previa. E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 207 (1984). Esto es, ante la ausencia de orden judicial que autorice la intervención, el Ministerio Público viene en la obligación de demostrar la existencia de circunstancias que hicieron innecesaria la obtención de la referida orden judicial. Véanse: Pueblo v. Vázquez Méndez, 117 D.P.R. 170 (1986); Pueblo v. Lebrón, 108 D.P.R. 324 (1979).
A esos efectos, la jurisprudencia ha reconocido, entre otras situaciones, que la orden judicial previa resulta inne-cesaria: cuando la evidencia se encuentra a plena vista, Pueblo v. Dolce, 105 D.P.R. 422 (1976); cuando la evidencia es arrojada o abandonada, Pueblo v. Lebrón, ante; cuando la evidencia es obtenida en el transcurso de una persecución, Pueblo v. Riscard, 95 D.P.R. 405 (1967); cuando la evidencia es obtenida en un registro administrativo en una actividad altamente reglamentada por el Estado, E.L.A. v. Coca Cola Bott. Co., ante, y cuando ha mediado consentimiento para el registro, Pueblo v. Narváez Cruz, 121 D.P.R. 429 (1988); Pueblo v. Falú Martínez, 116 D.P.R. 828 (1986).
Ahora bien, hemos resuelto, adicionalmente, que el registro —sin orden judicial que lo autorice— de la persona de un ciudadano que es legalmente arrestado, y del área que está a su alcance inmediato, es completamente permisible y, por ende, legal y razonable. Ello se justifica cuando dicho registro se hace con el propósito de evitar que la persona arrestada pueda utilizar armas para atacar a *48los agentes del orden público, o para intentar una fuga, y para ocupar evidencia que, de otro modo, el arrestado po-dría destruir. Pueblo v. Costoso Caballero, 100 D.P.R. 147 (1971). En el citado caso de Pueblo v. Costoso Caballero, no obstante resolver que era legal y razonable el registro de una “carpeta o portapapeles” que el allí arrestado llevaba en sus manos, advertimos que:
No es permisible un registro sin orden de allanamiento, aun-que sea contemporáneo con un arresto válido, de aquellos luga-res y muebles de una casa que no están al alcance inmediato de la persona arrestada. Así, al efectuarse un arresto válido no pueden registrarse sin orden de allanamiento escritorios, archi-vos, roperos y otros muebles, y closets y las habitaciones y otras partes de la vivienda o edificio en que se arresta al acusado. Esa búsqueda que no tiene por propósito evitar los riesgos antes mencionados (agresiones con armas, fuga, destrucción de evi-dencia) no son registros razonablemente hechos con motivo de un arresto y por lo tanto están proscritos por la Sec. 10 del Art. 2 de la Constitución de Puerto Rico y por la Enmienda IV de la Constitución de los Estados Unidos. (Enfasis suplido.) Pueblo v. Costoso Caballero, ante, pág. 153.
En fecha mucho más reciente, tuvimos la oportunidad de expresarnos nuevamente al respecto, en específico sobre el registro minucioso y detenido de un automóvil en la vía pública, cuyo conductor había sido originalmente detenido en relación a una supuesta infracción a la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. sec. 301 et seq. Nos referimos al caso de Pueblo v. Malavé González, 120 D.P.R. 470 (1988). El registro realizado en dicho caso fue sin or-den judicial a esos efectos, efectuado por los agentes del orden público luego de que éstos hubieran legalmente arrestado en dicho lugar al conductor del vehículo por ra-zón de haber observado, “a plena vista”, sobre el asiento del mismo lo que aparentaba ser una sustancia controlada; efectuándose el registro minucioso del automóvil mientras el conductor del mismo se encontraba ya bajo custodia en la patrulla de la policía.
Luego de enfatizar que la Sec. 10, Art. II de nuestra *49Constitución, ante, pág. 474, protege a la ciudadanía no sólo contra registros ilegales, sino también contra registros irrazonables”; que la protección de la citada Sec. 10 “fue extendida específicamente a vehículos de motor”, y que, debido a la diferencia conceptual y funcional entre una re-sidencia y un automóvil, “los tribunales han concluido que la expectativa de intimidad es menor cuando se usa un automóvil”, expresamos en Pueblo v. Malavé González, ante, pág. 473, que en esta clase de casos debemos “distin-guir entre categorías de situaciones, adentrarnos en la at-mósfera total de cada caso para hallar el significado pre-ciso, dentro de unas circunstancias específicas, de un concepto tan ilusivo y volátil como es el de la razonabilidad”. (Énfasis suplido.) Íd., págs. 473-474.
Después de examinar los hechos específicos del caso, a la luz de la directriz antes mencionada, resolvimos en Pueblo v. Malavé González, ante, que el registro minucioso que la policía efectuara del vehículo detenido había sido uno “irrazonable” por razón de que dicho vehículo, en el mo-mento en que se registró, “ya no se encontraba bajo [el] control inmediato [de Malavé González] ni [éste] tenía ac-ceso” al mismo. íd., págs. 481-482. Siguiendo lo expresado en Pueblo v. Costoso Caballero, ante, adujimos que en la situación de hechos que presentaba el caso no existía razón alguna “para creer que la vida de los policías o de otras personas estuvieran en peligro, o que desapareciera la evi-dencia del delito de no efectuarse el registro sin orden”. Pueblo v. Malavé Gorizález, ante, pág. 482. En consecuen-cia, confirmamos al tribunal de instancia, el cual había su-primido la evidencia delictiva que había sido ocupada como consecuencia del registro minucioso llevado a cabo.
H-1 I — ! h-H
Somos del criterio que los hechos del caso hoy ante nuestra consideración son distinguibles de los del antes ci-*50tado caso Pueblo v. Malavé González. De hecho, somos de la opinión que existe una abismal diferencia entre los he-chos de estos dos (2) casos. A diferencia del caso Pueblo v. Malavé González, en el presente caso se trata de la incau-tación de una evidencia delictiva de cuya existencia los agentes del orden público tenían pleno conocimiento con anterioridad al momento en que ocupan la misma en la motora. Dichos agentes, en adición, tenían pleno conoci-miento del lugar específico de la motora en donde se encon-traba dicha evidencia delictiva', motora y lugar específico que habían estado, continua e ininterrumpidamente, bajo observación policiaca. Esto es, no se trata aquí de un regis-tro que se lleva a efecto por la mera posibilidad de encon-trar evidencia delictiva; dicho de otra forma, no nos enfren-tamos a un registro, tipo “fishing expedition”, que se lleva a efecto “por lo que pueda aparecer”. En el presente caso, se tenía conocimiento y certeza de la existencia de la eviden-cia delictiva, ya que la misma había estado a “plena vista” con anterioridad a ser depositada por el acusado en el com-partimento de la motora; “vehículo de motor”, repetimos, que en ningún momento estuvo fuera de la vista, y obser-vación, de los agentes.
En conclusión, tratándose el presente caso de un registro, efectuado en la vía pública, de un vehículo de motor (motora) —el registro de los cuales es una intrusión mucho menor, en los derechos protegidos por la Cuarta Enmienda de la Constitución federal y de la Sec. 10 del Art. II de nuestra Constitución, que en casos del registro de la persona de un ciudadano y/o de la residencia de éste, Pueblo v. Vargas Delgado, 105 D.P.R. 335, 338 (1976); Pueblo v. Malavé González, ante— y de que en el caso ante nuestra consideración los agentes habían observado “a plena vista” la evidencia delictiva en controversia, que el lugar específico de la motora donde se “guardaba” la misma había estado, continua e ininterrumpidamente, bajo observación de dichos agentes, y que éstos tenían la certeza de la existen-*51da de la misma en dicho lugar, somos del criterio que la “atmósfera total” del caso y las “circunstancias específicas” del mismo demuestran que el registro, tipo incautadón, que de la motora se realizara en el presente caso fue uno razonable. Véase Pueblo v. Malavé González, ante.
En consecuencia, y por los fundamentos específicos antes expresados, procede expedir el auto de “certiorari” radicado por el Procurador General de Puerto Rico y se dictará sen-tencia revocatoria de la resolución emitida por la Sala de Humacao del Tribunal Superior de Puerto Rico en el pre-sente caso, mediante la cual ordenó la supresión de la evi-dencia en controversia en el mismo; devolviéndose el caso al foro de instancia para procedimientos ulteriores compatibles con lo aquí expuesto y resuelto.
La Juez Asociada Señora Naveira de Rodón emitió una opinión concurrente. El Juez Asociado Señor Alonso Alonso concurrió con el resultado sin opinión escrita. El Juez Aso-ciado Señor Negrón García no intervino.

 Esto es, con el propósito de “ ‘ocupar armas que puedan ser empuñadas y utilizadas por el acusado para agredir a los agentes del orden público o para intentar una fuga, y para ocupar evidencia que de otro modo el arrestado podría destruir’ ”. Pueblo v. Malavé González, 120 D.P.R. 470, 477 (1988), citando a Pueblo v. Costoso Caballero, 100 D.P.R. 147, 152-153 (1971).